J. A30045/17
                             2018 PA Super 278



COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
CHARLES WAYNE POU,                       :          No. 95 WDA 2017
                                         :
                        Appellant        :


                Appeal from the PCRA Order, January 9, 2017,
                 in the Court of Common Pleas of Erie County
               Criminal Division at No. CP-25-CR-0002742-2013


BEFORE: BOWES, J., STABILE, J., AND FORD ELLIOTT, P.J.E.


CONCURRING OPINION BY FORD ELLIOTT, P.J.E.:
                                          FILED OCTOBER 11, 2018

      Although I agree with the Majority’s thorough discussion of the Supreme

Court’s decision in Weaver v. Massachusetts, 137 S.Ct. 1899 (2017), on

the issue of prejudice in the context of direct and collateral review, I would

affirm on the PCRA court’s finding that direct appeal counsel had a reasonable

basis for not raising a defective waiver colloquy issue. Under oath, during the

colloquy, appellant orally and in writing stated that he knew the possible

maximum sentences for the crimes with which he was charged, and even in

seeking PCRA relief, he has not asserted that he did not know the range of

sentences. Admittedly, this writer participated in the panel that remanded to

the PCRA court for a hearing on the reasonableness prong; however, I noted
J. A30045/17

my   dissent   because   I   believe   the   original   colloquy   complied   with

Pa.R.Crim.P. 121.




                                       -2-